— Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J), rendered August 16, 2012, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the felony information upon which the defendant was originally prosecuted was superseded by a valid superior court information to which the defendant pleaded guilty, the defendant’s contention that the felony information was defective has been rendered academic (see People v Jackson, 286 AD2d 912 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P, Leventhal, Chambers and Miller, JJ., concur.